DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adam D. Kline on Aug. 16, 2022.
The application has been amended as follows:
1.	(Currently amended) A low-latency database analysis system comprising:
an in-memory database, wherein the in-memory database is a low-latency database;
a semantic interface configured to interface with the in-memory database and interface with an external database;
an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database;
the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database; and
an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface.

2.	(Canceled).

3.	(Original) The system of claim 1, wherein the interface unit is further configured to communicate with the semantic interface.

4.	(Previously presented) The system of claim 1, wherein the low-latency database analysis system includes a relational search unit  configured to communicate with the interface unit and the semantic interface.

5.	(Original) The system of claim 1, wherein the schema is a physical schema.

6.	(Original) The system of claim 1, wherein the in-memory database is configured to store prioritized data from the external database.

7.	(Previously presented) The system of claim 4, wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification.

8.	(Currently amended) A low-latency database analysis system comprising:
an in-memory database, wherein the in-memory database is a low-latency database;
a semantic interface configured to interface with the in-memory database and interface with an external database;
an in-memory database manager configured to communicate with the in-memory database;
an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database;
an external database manager configured to communicate with the external database compute unit and the external database;
the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database; and
an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface.

9.	(Canceled).

10.	(Original) The system of claim 8, wherein the interface unit is further configured to communicate with the semantic interface.

11.	(Previously presented) The system of claim 8, wherein the low-latency database analysis system includes a relational search unit  configured to communicate with the interface unit and the semantic interface.

12.	(Original) The system of claim 8, wherein the in-memory database manager is further configured to send a data change notification to a distributed cluster manager.

13.	(Original) The system of claim 8, wherein the in-memory database is configured to store prioritized data from the external database.

14.	(Previously presented) The system of claim 11, wherein the relational search unit is configured to fetch a column data value in response to receiving a data change notification.

15.	(Currently amended) A method for use in a low-latency database analysis system, the method comprising:
generating a schema based on a portion of an external database;
storing the schema in an in-memory database, wherein the in-memory database is a low-latency database; 
receiving a resolved-request;
generating a data-query based on the in-memory database schema for execution on the external database;
receiving results data responsive to the data-query from the external database; and
outputting the results data for display on a user interface.

16.	(Canceled).

17.	(Original) The method of claim 15 further comprising:
determining a data change; and
transmitting a data change notification to a distributed cluster manager.

18.	(Original) The method of claim 17 further comprising:
tracking the data change.

19.	(Original) The method of claim 15 further comprising:
storing prioritized data from the external database.

20.	(Original) The method of claim 19 further comprising:
fetching a column data value in response to receiving a data change notification.

                                       REASONS FOR ALLOWANCE

1.	Claims 1, 3-8, 10-15, 17-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  07/27/2022 regarding claims 1, 3-8, 10-15, 17-20 have been considered and are persuasive.  The prior art does not disclose ”an in-memory database, wherein the in-memory database is a low-latency database; a semantic interface configured to interface with the in-memory database and interface with an external database; an external database compute unit configured to generate a schema in the in-memory database based on a portion of the external database; the semantic interface configured to receive a resolved-request, wherein the semantic interface is further configured to generate a data-query based on the in-memory database schema for execution on the external database on a condition that a previous data-query associated with the data-query was executed on the external database; and an interface unit configured to receive results data responsive to the data-query from the external database via the semantic interface and output the results data for display on a user interface”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 3-7, 10-14, 17-20 are allowed at least by virtue of their dependency from claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 17, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153